PER CURIAM.
Relators’ applications are granted. The decision of the court of appeal is reversed in part and the case is remanded to the district court for further proceedings. Only plaintiffs defective product claim is not preempted by FIFRA. There is sufficient conflict in the supporting affidavits and defendant Bernardo’s opposition to thwart summary judgement on this issue. See Hopkins v. American Cyanamid Co., No. 95-C-1088 (La. 1/16/96), 666 So.2d 615. The court of appeal decision is otherwise affirmed.